DISMISS; Opinion issued January 23, 2013.

 

(Enurt at Appeals
Iﬂifth Biatrirt uf Emma at Elallaa

 

No. 05‘12-00483-CV

DONALD & CHARLOTTE HENDERSON AND ALL OCCUPANTS,

Appellants
V

FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE
MAE, Appellee

On Appeal from the County Court at Law No. 4
Dallas County, Texas
Trial Court Cause No. CC-l2-01372-D

MEMORANDUM OPINION

Before Justices FitzGerald, Fillmore and Evans
Opinion by Justice Fillmore

Appellant’s brief in this case is overdue. On September 24, 2012, we granted appellants’
motion for extension of time to file their brief, making appellants’ brief due on or before
November 8, 2012. By letter dated November 13, 2012, we notified appellants the time for filing
their brief had expired. We directed appellants to file their brief and an extension motion within
ten days. We cautioned appellants that failure to do so would result in the dismissal of this
appeal. To date, appellants have not filed their brief, an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(1), 42.3(c).

/W

ROBERT M. FILLMORE
JUSTICE

120483F.P05

Iv

 

QImtrt nf Appeala
Eﬁifth Bistrirt uf Gama at Dallas

JUDGMENT
Donald & Charlotte Henderson and all On Appeal from the County Court at Law
occupants, Appellants No. 4, Dallas County, Texas
Trial Court Cause No. CC-12-01372-D.
N0. 05— l 2—00483«CV V. Opinion delivered by Justice Fillmore.

Justices FitzGerald and Evans participating.
Federal National Mortgage Association a/k/a
Fannie Mae, Appellee

In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
It is ORDERED that appellee Federal National Mortgage Association a/k/a Fannie Mae

recover its costs of this appeal from appellants Donald & Charlotte Henderson and all occupants.

Judgment entered this 23rd day of January, 2013.

ROBERT M. FILLMORE
JUSTICE